Case 2:19-cv-16805-BRM-ESK Document 24 Filed 06/05/20 Page 1 of 3 PageID: 119




                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY
 ____________________________________
                                      :
 ALCHEMY-SPETEC, LLC,                 :
                                      :
                Plaintiff,            :   Case No. 2:19-cv-16805-BRM-ESK
                                      :
             v.                       :
                                      :         ORDER GRANTING
                                      :         DEFAULT JUDGMENT
 LJS WATERPROOFING, LLC, et al.       :
                                      :
                Defendants.           :
 ____________________________________:

        THIS MATTER is opened to this Court by Plaintiff Alchemy-Spetec, LLC (“Plaintiff”

 or “Alchemy”), by its attorney, Courtney Mazzio, seeking Default Judgment against Defendant

 Scott Laubshire (“Laubshire”) pursuant to Fed. R. Civ. P. 55(b)(1). (ECF No. 22.) The

 Complaint in this matter was filed on August 16, 2019 against LJS Waterproofing, LLC

 (“LJS”), John Bierman (“Bierman”), Lewis Kerman (“Kerman”) 1, and Laubshire seeking

 damages as a result of breach of contract and breach of guarantee. (See generally ECF No. 1.)

 On August 23, 2019, Laubshire was served with a copy of the Complaint and, on August 26,

 2019, the Declaration of Server was executed. (See ECF No. 4.) While Laubshire’s answer

 was—pursuant to Fed. R. Civ. P. 12(a)(1)(A)(i)—due no later than September 13, 2019, he has

 failed to answer or otherwise defend this action.

        On October 31, 2019, the Court granted Plaintiff leave to seek entry of default against

 Laubshire (ECF No. 19) and, on November 14, 2019, the Clerk’s Entry of Default was entered

 against Laubshire for failure to plead or otherwise defend. (ECF No. 20.) On December 16,



 1
   On October 9, 2019, the Court entered a Joint Stipulation and Order of Dismissal with
 Prejudice as to LJS, Bierman, and Kerman. (ECF No. 18.)

                                                     1
Case 2:19-cv-16805-BRM-ESK Document 24 Filed 06/05/20 Page 2 of 3 PageID: 120




 2019, pursuant to this Court’s order, Plaintiff filed a Motion for Default Judgment against

 Laubshire. (ECF No. 22.)

        A default judgment may be entered “against a properly served defendant who fails to

 file a timely responsive pleading.” Louisiana Counseling & Family Servs., Inc. v. Makrygialos,

 LLC, 543 F. Supp. 2d 359, 364 (D.N.J. 2008) (citing Fed. R. Civ. Pro. 55(b)(2); Anchorage

 Assoc. v. Virgin Is. Bd. of Tax Rev., 922 F.2d 168, 177 n.9 (3d Cir.1990)). The judgment must

 be entered by the court, rather than the clerk, where the amount is not sum certain or cannot be

 made certain by computation. Fed. R. Civ. P. 55(b).

        Entry of default judgment is within the discretion of the district court, although cases

 should “be disposed of on the merits whenever practicable.” Hritz v. Woma Corp., 732 F.2d

 1178, 1180 (3d Cir. 1984) (citing Tozer v. Charles A. Krause Milling Co., 189 F.2d 242, 244

 (3d Cir. 1951)); see Chamberlain v. Giampapa, 210 F.3d 154, 164 (3d Cir. 2000); Louisiana

 Counseling & Family Servs., 543 F. Supp. 2d at 364. To determine the appropriateness of the

 entry of a default judgment, the Court may conduct a hearing when, “to enter or effectuate

 judgment, it needs to . . . determine the amount of damages [or] establish the truth of any

 allegation by evidence.” Fed. R. Civ. P. 55(b).

        Generally, courts treat all pleadings and allegations of the plaintiff as true on a motion

 for default judgment. See Comdyne I, Inc. v. Corbin, 908 F.2d 1142, 1149 (3d Cir. 1990).

 However, the Court is not required to accept Plaintiff’s conclusions of law and, therefore, “it

 remains for the [C]ourt to consider whether the unchallenged facts constitute a legitimate cause

 of action” against Defendants. Directv, Inc. v. Asher, 2006 WL 680533, at *1 (D.N.J. Mar. 14,

 2006) (quoting Charles A. Wright, Arthur R. Miller & Mary Kay Kane, 10A Federal Practice

 and Procedure § 2688, at 58-59, 63 (3d ed. 1998)); accord Louisiana Counseling & Family



                                                   2
Case 2:19-cv-16805-BRM-ESK Document 24 Filed 06/05/20 Page 3 of 3 PageID: 121




 Servs., 543 F. Supp. 2d at 364; Comcast Cable Commc’ns v. Bowers, No. CIV 06-1664 RBK,

 2007 WL 1557510, at *2 (D.N.J. May 25, 2007).

         The Court finds service of the Summons and Complaint were properly effectuated with

 respect to Laubshire, default was duly noted by the Clerk of the Court against Laubshire for its

 failure to plead or otherwise defend in this action, and the unchallenged facts as presented in

 Plaintiff’s Motion and by counsel constitute a legitimate cause of action. Accordingly, having

 reviewed the papers in connection with this Motion and for good cause shown:

         IT IS on this 5th day of June 2020,

         ORDERED that Alchemy’s Motion for Default Judgment (ECF No. 22) is GRANTED;

 and it is further

         ORDERED that Default Judgment is entered against Laubshire; and it is finally

         ORDERED that Alchemy recover of Laubshire the sum of $16,433.93, comprised of

 the following:

                  (a) $9,795.43 for principal;

                  (b) $309.12 for interest accrued as of 12/13/2018; and

                  (c) $6,329.38 for attorneys’ fees and costs



                                                                /s/ Brian R. Martinotti__________
                                                                HON. BRIAN R. MARTINOTTI
                                                                UNITED STATES DISTRICT JUDGE




                                                  3
